        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 1 of 15



                         UNITED STATES OF AMERICA
                                BEFORE THE
             BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
                             WASHINGTON, D.C.




In the Matter of

STANDARD CHARTERED PLC                                         Docket Nos.    12-069-B-FB
London, United Kingdom                                                        12-069-B-FBR

STANDARD CHARTERED BANK
London, United Kingdom                                         Cease and Desist Order Issued Upon
                                                               Consent Pursuant to the Federal
STANDARD CHARTERED BANK                                        Deposit Insurance Act, as Amended
NEW YORK BRANCH
New York, New York



       WHEREAS, Standard Chartered plc, London, United Kingdom is a foreign bank, as

defined in section 1(b)(7) of the International Banking Act (12 U.S.C. § 3101(7)), that is a large

complex financial organization that has a number of separate business lines and legal entities in

many countries around the world;

       WHEREAS, Standard Chartered Bank, London, United Kingdom (the “Bank”) is a

foreign bank as defined in section 1(b)(7) of the International Banking Act that is an indirect

subsidiary of Standard Chartered plc;

       WHEREAS, Standard Chartered plc and Standard Chartered Bank (collectively,

“Standard Chartered”) conduct operations in the United States through various offices and

entities (the “U.S. Offices”), including, but not limited to, a branch of the Bank in New York,

New York (the “Branch”) for which the Board of Governors of the Federal Reserve System (the

“Board of Governors”) is the appropriate federal supervisor;
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 2 of 15



       WHEREAS, effective October 7, 2004, Standard Chartered plc, the Bank, and the Branch

consented to a Written Agreement (the “2004 Written Agreement”) issued by the Federal

Reserve Bank of New York (the “Reserve Bank”) and the New York State Banking Department

(“NYSBD”) that required improvements in compliance with applicable federal and state laws,

rules, and regulations relating to anti-money laundering (“AML”), including the Bank Secrecy

Act (“BSA”) (31 U.S.C. § 5311 et seq.); the rules and regulations issued thereunder by the U.S.

Department of the Treasury (31 C.F.R. Part 103); and the suspicious activity reporting

requirements of Regulation K of the Board of Governors (12 C.F.R. §§211.24(f) (collectively,

“BSA/AML Requirements”); and those of the NYSBD (3 N.Y.C.R.R. Part 300), to fully address

all deficiencies in the Branch’s AML policies and procedures, customer due diligence practices,

risk management processes and internal controls environment.

       WHEREAS, the 2004 Written Agreement was terminated on July 10, 2007, by the

FRBNY and the NYSBD;

       WHEREAS, the U. S. Department of Justice (“DOJ”), the District Attorney for the

County of New York, New York (“DANY”), the Office of Foreign Assets Control of the

U. S. Department of the Treasury (“OFAC”), and the Federal Reserve have been conducting an

investigation into the practices of the Bank concerning the transmission of funds to and from the

United States by and through entities and individuals subject to sanctions regimes imposed under

the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. §§ 1701-06, and the

Trading with the Enemy Act, 50 U.S.C. §§ 5, 16, both of which are administered by OFAC;

       WHEREAS, in order to resolve the investigations, Standard Chartered has agreed to enter

into settlement agreements with DOJ, DANY, and OFAC;




                                                2
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 3 of 15



       WHEREAS, during the course of the investigations, the Board of Governors obtained

information supporting allegations that:

               A.      From at least 2001 through early 2007, Standard Chartered developed and

implemented policies and procedures for processing certain U.S. dollar-denominated funds

transfers through the Branch involving parties subject to sanctions administered by OFAC (the

“OFAC Regulations”) that deleted information from payment messages that was necessary for

the Branch to determine whether these transactions were carried out in a manner consistent with

U.S. law and to properly conduct the transaction review required under the 2004 Written

Agreement; and

               B.      In 2005 and 2006, while still under the 2004 Written Agreement, the

Branch engaged in unsafe and unsound practices by providing inadequate and incomplete

responses to examiner inquiries relating to the transmission of funds to and from parties subject

to OFAC Regulations and by providing incomplete and misleading information to examiners

regarding the scale of and practices for processing Standard Chartered’s and the Branch’s U.S.

dollar clearing transactions, particularly with regard to Iranian customers;

       WHEREAS, the most recent BSA/AML examination of the Branch disclosed

deficiencies in the Branch’s risk management and compliance with applicable laws, rules, and

regulations relating to BSA/AML Requirements;

       WHEREAS, the Branch is taking remedial action to address the deficiencies disclosed in

the most recent BSA/AML examination;

       WHEREAS, to address the deficiencies described above, Standard Chartered must

continue to implement improvements in its oversight and compliance program with respect to the

BSA/AML Requirements and OFAC Regulations for activities involving its U.S. Offices,



                                                 3
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 4 of 15



including activities originating from non-U.S. affiliates of the U.S. Offices that in whole or in

part impact the U.S. Offices’ ability to comply with applicable BSA/AML Requirements and

OFAC Regulations;

       WHEREAS, it is the common goal of the Board of Governors, the Reserve Bank,

Standard Chartered and its U.S. Offices to ensure that the Standard Chartered organization

complies with OFAC Regulations wherever they are applicable within the United States or

across jurisdictional borders, that Standard Chartered fosters a strong commitment towards

compliance with OFAC Regulations, and that Standard Chartered and the Branch have adequate

OFAC compliance systems that cover in an appropriate manner all activities concerning the

United States; and that Standard Chartered maintains effective corporate governance and

oversight over its U.S. Offices, including the establishment and maintenance of robust risk

management and compliance programs, and that Standard Chartered and the Branch fully

address all deficiencies in the Branch’s BSA/AML and OFAC compliance programs;

       WHEREAS, the Board of Governors is issuing this Order to Cease and Desist against

Standard Chartered plc, the Bank, and the Branch (the “Order”);

       WHEREAS, the United Kingdom’s Financial Services Authority (“FSA”), as the home

country supervisor of Standard Chartered plc, has agreed to assist the Board of Governors in the

supervision of this Order; and

       WHEREAS, pursuant to a resolution of Standard Chartered plc Board of Directors dated

October 31, 2012; a resolution of the Court of the Bank dated November 2, 2012; and a

resolution of a Committee of the Standard Chartered plc Board of Directors dated December 6,

2012, Dr. Tim Miller, Director, Property, Research & Assurance; James Ellington, Group Head

of Legal; and Julio Rojas, Chief Executive Officer, Americas, have been authorized and directed

to execute this Order on behalf of the Bank, Standard Chartered plc, and the Branch,

                                                 4
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 5 of 15



respectively, to consent to compliance with each and every applicable provision of this Order by

the Bank, Standard Chartered plc, and the Branch, and their institution-affiliated parties, as

defined in sections 3(u) and 8(b)(4) of the Federal Deposit Insurance Act, as amended (12 U.S.C.

§§ 1813(u) and 1818(b)(4)) (the “FDI Act”), and to waive any and all rights that the Bank,

Standard Chartered plc, and the Branch may have pursuant to section 8 of the FDI Act (12

U.S.C. § 1818), including, but not limited to: (i) the issuance of a notice of charges; (ii) a

hearing for the purpose of taking evidence in any matters set forth in this Order; (iii) judicial

review of this Order; (iv) contest the issuance of this Order by the Board of Governors; and (v)

challenge or contest, in any manner, the basis, issuance, validity, terms, effectiveness or

enforceability of the Order or any provision hereof.

       NOW, THEREFORE, before the filing of any notices, or taking of any testimony or

adjudication of or finding on any issues of fact or law herein, and without this Order constituting

an admission or denial by Standard Chartered plc, the Bank, or the Branch of any allegation

made or implied by the Board of Governors in connection with this matter, and solely for the

purpose of settling this matter without a formal proceeding being filed and without the necessity

for protracted or extended hearings or testimony, it is hereby ordered that:

U.S. Law Compliance Program

       1.      Within 120 days of this Order, Standard Chartered shall submit to the Reserve

Bank an acceptable compliance program, including a timetable for implementation, to ensure

compliance with all BSA/AML Requirements and OFAC Regulations applicable to its U.S.

Offices (the “U.S. Law Compliance Program”). The U.S. Law Compliance Program shall, at a

minimum, provide for:




                                                  5
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 6 of 15



       BSA/AML compliance elements

               (a)    Measures to ensure that Standard Chartered and its global subsidiaries

appropriately identify and communicate activities or deficiencies within its operations that may

impact the ability of the U.S. Offices to comply with BSA/AML Requirements; and

               (b)    policies and procedures that require the escalation of significant issues

related to AML to appropriate senior officers for resolution.

       OFAC compliance elements

               (c)    an annual assessment of OFAC compliance risks arising from the global

business activities and customer base of Standard Chartered subsidiaries, including risks arising

from transaction processing and trade finance activities conducted by or through Standard

Chartered’s global operations;

               (d)    policies and procedures to ensure compliance with OFAC Regulations by

Standard Chartered’s global business lines, including screening with respect to transaction

processing and trade financing activities for the direct and indirect customers of Standard

Chartered subsidiaries;

               (e)    the establishment of an OFAC compliance reporting system that is widely

publicized within the global organization and integrated into Standard Chartered’s other

reporting systems in which employees report known or suspected violations of OFAC

Regulations, and that includes a process to ensure that known or suspected OFAC violations are

promptly escalated to appropriate compliance personnel for appropriate resolution and reporting;

               (f)    procedures to ensure that the OFAC compliance elements of the U.S. Law

Compliance Program are adequately staffed and funded;




                                                 6
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 7 of 15



               (g)    training for Standard Chartered’s employees in OFAC-related issues

appropriate to the employee’s job responsibilities that is provided on an ongoing, periodic basis;

and

               (h)    an audit program designed to test for Standard Chartered’s compliance

with OFAC Regulations.

       2.      (a)    During the term of this Order, to ensure that the OFAC compliance

elements of the U.S. Law Compliance Program are functioning effectively to detect, block or

reject, and report OFAC sanction transactions when they occur, Standard Chartered shall cause

to be conducted on an annual basis: (i) a review of OFAC compliance policies and procedures

and their implementation, and (ii) an appropriate risk-focused sampling of U.S. dollar payments

(the “OFAC Compliance Review”).

               (b)    Each OFAC Compliance Review, the first of which shall commence one

year after the date of this Order, shall be conducted by an independent consultant acceptable to

the Reserve Bank and the FSA. No later than 30 days before scheduled commencement of each

OFAC Compliance Review, Standard Chartered shall submit an engagement letter acceptable to

the Reserve Bank and the FSA that details the independent consultant’s scope of work and shall

include a commitment that drafts and supporting material associated with the engagement will be

made available to the Reserve Bank upon request.

               (c)    Each OFAC Compliance Review shall be conducted in accordance with

acceptable auditing standards and the results of each review shall be submitted to the Reserve

Bank and the FSA within 90 days of the anniversary date of this Order.

       3.      Within 90 days of the Reserve Bank’s approval of the U.S. Law Compliance

Program required by paragraph 1, Standard Chartered shall complete a global OFAC risk



                                                 7
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 8 of 15



assessment with particular attention to transactions involving its affiliates. A copy of the risk

assessment shall be submitted to the Reserve Bank and the FSA upon its completion.

BSA/AML Branch Compliance Program

       4.        Within 150 days of this Order, Standard Chartered and the Branch shall jointly

submit to the Reserve Bank an acceptable revised written BSA/AML compliance program for

the Branch. At a minimum, the program shall address, consider and include:

                 (a)    The required elements of a BSA/AML compliance program described in

section 208.63 of Regulation H of the Board of Governors (12 C.F.R. §208.63), which are

required for U.S. branches and representative offices of foreign banks under section 211.24(j) of

Regulation K of the Board of Governors;

                 (b)    oversight and effective management of any BSA/AML compliance

functions that are outsourced by the U.S. Offices to other Standard Chartered entities or third-

party vendors;

                 (c)    enhancements to the internal control framework to ensure compliance with

all aspects of the BSA/AML Requirements, including, at a minimum, customer due diligence,

customer risk rating methodology, and suspicious activity monitoring;

                 (d)    policies that provide for effective training for all personnel that is provided

on an ongoing, periodic basis, including targeted training for personnel with compliance-related

responsibilities in all aspects of BSA/AML Requirements and internal policies and procedures;

                 (e)    a compliance monitoring program; and

                 (f)    an independent testing program designed to test for compliance with

BSA/AML Requirements.




                                                   8
        Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 9 of 15



Suspicious Activity Monitoring and Reporting

        5.      Within 150 days of this Order, Standard Chartered and the Branch shall jointly

submit to the Reserve Bank an acceptable enhanced written customer due diligence program

designed to reasonably ensure the identification and timely, accurate, and complete reporting by

the Branch of all known or suspected violations of law or suspicious transactions to law

enforcement and supervisory authorities, as required by applicable suspicious activity reporting

laws and regulations. At a minimum, the program shall include:

                (a)     Policies, procedures, and controls to ensure that the Branch collects,

analyzes, and retains complete and accurate customer information for all account holders, as well

as a plan, with timelines, to remediate deficient due diligence for existing customers accounts;

                (b)     a methodology for assigning risk levels to the New York Branch’s

customer base that considers factors such as type of customer, type of product or service, and

geographic location;

                (c)     a risk-focused assessment of the Branch’s customer base that:

                        (i)     identifies the categories of customers whose transactions and

banking activities are routine and usual; and

                        (ii)    determines the appropriate level of enhanced due diligence

necessary for those categories of customers that pose a heightened risk of conducting potentially

illicit activities at or through the Branch;

                (d)     for each customer who requires enhanced due diligence, procedures to:

                        (i)     determine the appropriate documentation necessary to verify the

identity and business activities of the customer;




                                                    9
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 10 of 15



                       (ii)    understand the normal and expected transactions of the customer;

and

                       (iii)   periodically review the adequacy of the customer files

documentation; and

               (e)     establishment of procedures and appropriate monitoring criteria to ensure

proper detection and timely reporting of all known or suspected violations of law and suspicious

transactions, including, but not limited to:

                       (i)     effective monitoring of customer accounts and transactions;

                       (ii)    standards for defining suspicious activity and determining when an

alert or case should be waived or escalated for further analysis;

                       (iii)   appropriate participation by Branch senior management in the

process of identifying, reviewing, and reporting potentially suspicious activity;

                       (iv)    adequate escalation of information about potentially suspicious

activity through appropriate levels of management; and

                       (v)     maintenance of sufficient documentation with respect to the

investigation and analysis of potentially suspicious activity, including the resolution and

escalation of concerns;

               (f)     measures to ensure that transaction monitoring and suspicious activity

reporting functions that are outsourced to affiliates of the Branch or third-party vendors are

performed to meet regulatory requirements; and

               (g)     a plan, including a timetable, for the re-review of alerts generated and/or

reviewed by affiliates of the Branch or third-party vendors regarding foreign correspondent

banking transactions, from June 1, 2010 to June 1, 2011, to determine whether suspicious



                                                10
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 11 of 15



activity involving accounts or transactions at, by or through the Branch was properly identified,

investigated and reported in accordance with applicable suspicious activity reporting regulations.

Branch BSA/AML and OFAC Audit Program

       6.      Within 150 days of this Order, Standard Chartered and the Branch shall submit to

the Reserve Bank an acceptable risk-based audit program to test the Branch’s compliance with

BSA/AML Requirements and OFAC Regulations to be performed on a regular basis by qualified

parties that are independent of the Branch’s business lines and compliance functions. This

program shall address, consider, and include:

               (a)     An evaluation of the overall adequacy and effectiveness of the Branch’s

compliance with BSA/AML Requirements and OFAC Regulations, including compliance

policies, procedures, and processes;

               (b)     a review of the Branch’s BSA/AML risk assessment for reasonableness

given the risk profile (products, services, customers, entities, and geographic locations);

               (c)     a review of the Branch’s OFAC risk assessment, with particular attention

to transactions involving affiliates;

               (d)     an appropriate risk-focused sampling of U.S. dollar payments;

               (e)     appropriate risk-based transaction testing to verify the Branch’s adherence

to the BSA recordkeeping and reporting requirements;

               (f)     a review of the effectiveness of the suspicious activity monitoring system;

               (g)     an assessment of the overall process for identifying and reporting

suspicious activity, including a review of filed or prepared Suspicious Activity Reports to

determine their accuracy, timeliness, completeness, and effectiveness of the Branch’s policy;

               (h)     a review of the effectiveness of OFAC screening;



                                                 11
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 12 of 15



                (i)    an assessment of the adequacy and data integrity of the management

information system reporting used by the Branch to comply with BSA/AML Requirements and

OFAC Regulations;

                (j)    a review of staff training for adequacy, accuracy, and completeness; and

                (k)    an evaluation of management’s efforts to resolve violations and

deficiencies noted in audits and regulatory examinations, including progress in addressing

outstanding supervisory action items.

       7.       The first BSA/AML and OFAC audit of the Branch shall commence 180 days

after the date of this Order and shall be conducted by an independent consultant acceptable to the

Reserve Bank, which may be the same independent consultant engaged pursuant to paragraph

2(b). No later than 30 days before scheduled commencement of the audit, Standard Chartered

and the Branch shall submit an engagement letter acceptable to the Reserve Bank that details the

independent consultant’s scope of work and shall include a commitment that drafts and

supporting material associated with the engagement will be made available to the Reserve Bank

upon request.

Interaction with Regulatory Authorities

       8.       Within 30 days of this Order, Standard Chartered shall submit to the Reserve

Bank acceptable written policies and procedures that govern the conduct of the U.S. Offices’

personnel in all supervisory and regulatory matters, including, but not limited to, interaction with

and requests for information by Reserve Bank examiners and other bank regulators for each U.S.

branch, agency, or other office. The policies and procedures shall, at a minimum, ensure that all

U.S. Offices’ personnel provide prompt, complete, and accurate information to examiners, and




                                                12
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 13 of 15



provide for employee training that emphasizes the importance of full cooperation with banking

regulators by all employees.

Compliance with the Order

       9.      Within 10 days after the end of each calendar quarter following the date of this

Order, Standard Chartered shall submit to the Reserve Bank written progress reports detailing the

form and manner of all actions taken to secure compliance with this Order and the results

thereof.

Approval and Implementation

       10.     (a)     Standard Chartered and, as applicable, the Branch shall submit written

programs, policies, procedures, and engagement letters that are acceptable to the Reserve Bank

within the applicable time periods set forth in paragraphs 1, 2(b), 4, 5, 6, 7, and 8 of this Order.

An independent consultant acceptable to the Reserve Bank and the FSA shall be retained within

the time period set forth in paragraph 2(b) of this Order, and an independent consultant

acceptable to the Reserve Bank shall be retained within the time period set forth in paragraph 7.

An engagement letters acceptable to the Reserve Bank and the FSA shall be submitted within the

time period set forth in paragraph 2(b) of this Order, and an engagement letter acceptable to the

Reserve Bank shall be submitted within the time period set forth in paragraph 7.

               (b)     Within 10 days of approval by the Reserve Bank, Standard Chartered and,

as applicable, the Branch, shall adopt the approved programs, policies, and procedures. Upon

adoption, Standard Chartered and, as applicable, the Branch, shall implement the approved

programs, policies, and procedures and thereafter fully comply with them.




                                                 13
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 14 of 15



                (c)       During the term of this Order, the approved programs, policies,

procedures, and engagement letters shall not be amended or rescinded without the prior written

approval of the Reserve Bank.

Notices

       11.      All communications regarding this Order shall be sent to:

                      (a) Zahra El-Mekkawy
                          Senior Vice President
                          Federal Reserve Bank of New York
                          33 Liberty Street
                          New York, New York 10045

                  (b) Dr. Tim Miller
                      Director, Property, Research & Assurance
                      Standard Chartered Bank
                      1 Basinghall Avenue
                      London EC2V 5DD
                      United Kingdom

                      (c) Edward Kowalyck
                          Regional Head of Compliance Americas
                          Standard Chartered Bank
                          New York Branch
                          1095 Avenue of the Americas
                          New York, NY 10010

Miscellaneous

       12.      The provisions of this Order shall be binding on Standard Chartered plc, the

Bank, and the Branch and each of their institution-affiliated parties in their capacities as such,

and their successors and assigns.

       13.      Each provision of this Order shall remain effective and enforceable until stayed,

modified, terminated, or suspended in writing by the Reserve Bank.




                                                  14
       Case 1:18-cv-11117-PAE Document 35-1 Filed 11/21/19 Page 15 of 15



       14.     Notwithstanding any provision of this Order, the Reserve Bank may, in its sole

discretion, grant written extensions of time to Standard Chartered plc, the Bank, and the Branch

to comply with any provision of this Order.

       15.     The provisions of this Order shall not bar, estop, or otherwise prevent the Board

of Governors, the Reserve Bank, or any other federal or state agency from taking any further or

other action affecting Standard Chartered plc, the Bank, the Branch, any subsidiary thereof, or

any of their current or former institution-affiliated parties or their successors or assigns.

       By Order of the Board of Governors of the Federal Reserve System effective this 10th
day of December, 2012.


STANDARD CHARTERED PLC                                 BOARD OF GOVERNORS OF THE
                                                       FEDERAL RESERVE SYSTEM




By: /s/ James Ellington                                By: /s/ Robert deV. Frierson
       James Ellington                                        Robert deV. Frierson
       Group Head of Legal                                    Secretary of the Board


STANDARD CHARTERED BANK



By: /s/ Dr. Tim Miller
       Dr. Tim Miller
       Director, Property, Research & Assurance


STANDARD CHARTERED BANK
 NEW YORK BRANCH



By: /s/ Julio Rojas
       Julio Rojas
       Chief Executive Officer, Americas

                                                  15
